Van Brunt, P. J.,
(dissenting.) The order mentioned in the opinion banded down herewith in the case of the same title having been entered, a motion was made by the defendants to the special term for a reargument of •this motion, or to vacate or modify or resettle said order, which motion, being heard, was denied, with $10 costs, on the ground that the motion was . made before and the order signed by another justice, and that this motion should have been made before him; and from such order this appeal is taken. The fact that the order sought to be vacated, modified, or resettled was made by another justice did not authorize a denial of the motion for reargument. But it was eminently proper that such a motion should have been dismissed, because it is not a practice to be encouraged to permit motions which have been heard and disposed of by the court when held by one justice to be renewed and reargued when the court is held by another justice. It is not . proper to permit an appeal from one special term to another. The appellate court is the general term, and parties should be remitted to that tribunal if they feel aggrieved by the orders made at the special term. There is business enough to be done by the justice holding the branch of the special term which is devoted to the hearing of motions without his being compelled to hear rearguments of motions w'hieh have already been disposed of. We think, therefore, that the order of Mr. Justice O’Brien should be modified by dismissing the motion, instead of denying it, and, as so modified, affirmed, with $10 costs and disbursements.